DETAILED ACTION

The Amendment filed by Applicant on 06/23/2022 is entered.

Claims 5 and 7 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/23/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-2, 6 and 8 under 35 U.S.C. 103 as being unpatentable over Bostik et al., WO 2014/190098 A1 (hereinafter “Bostik”) is withdrawn.

The rejection of claim(s) 1-2, 4, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Lipman et al., WO 01/30406 A1 (hereinafter “Lipman”).

Allowable Subject Matter/Reasons for Allowance
Claims 1-4, 6 and 8-12 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Bostik and Lipman.  Bostik teaches an adhesive composition comprising 29.5 wt. % L-MODU S901 (polypropylene), 25.0 wt. tackifier Eastotac H-100R and 25.0 wt. % tackifier Sukorez SU-210 (partial cyclic hydrocarbon resin). See Bostik, Example 6, Table 7.  Lipman teaches an adhesive composition comprising 26 wt. % Vistanex LMMH (polyisobutylene polymer), Vestenamer 6312 (polyoctenamer) and further comprises tackifier Escorez 2203 LC. See Examples 7 & 8, Table 5. The present invention differs from Bostik and Vistanex in the present invention requires a mixture of a low melt viscosity alpha-olefin polymer and a low MFR alpha olefin polymer.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Bostik and Lipman to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh